May 3, 2010 VIA EDGAR The United States Securities and Exchange Commission treet NE Washington, D.C.20549 Subject:Nationwide Provident VLI Separate Account - 1 Nationwide Life Insurance Company SEC File No.333-164119 CIK No. 0000740269 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Provident VLI Separate Account - 1 (the “Variable Account”) and Nationwide Life Insurance Company, (the “Company”) we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 1 to the Registration Statement for the Company and the Variable Account which became effective May 1, 2010. Please contact the undersigned at (614) 677-6123with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/BENJAMIN W. MISCHNICK Benjamin W. Mischnick Senior Counsel
